
	
		I
		111th CONGRESS
		1st Session
		H. R. 2794
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2009
			Ms. Fudge introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to prohibit prepayment
		  penalties, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Promoting Mortgage Responsibility
			 Act.
		2.Prohibition on
			 prepayment penaltiesThe Truth
			 in Lending Act (15 U.S.C. 1601 et seq.) is amended by inserting after section
			 129A the following new section:
			
				129B.Prohibition on
				prepayment penalties
					(a)In
				generalNo prepayment fees or
				penalties may be charged or collected under the terms of any consumer credit
				transaction secured by an owner-occupied principal dwelling of the
				consumer.
					(b)UnenforceableAny
				prepayment penalty in violation of subsection (a) shall be
				unenforceable.
					.
		
